J-S12015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: P.J.W.P., A MINOR            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: T.D.W.-J., MOTHER

                                                     No. 1421 EDA 2015


                     Appeal from the Decree April 14, 2015
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000176-2015
                                        CP-51-DP-0002203-2012


IN THE INTEREST OF: J.T.Q.-W.,                   IN THE SUPERIOR COURT OF
A MINOR                                                PENNSYLVANIA




APPEAL OF: T.D.W.-J., MOTHER

                                                     No. 1429 EDA 2015


                     Appeal from the Decree April 14, 2015
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000177-2015
                                        CP-51-DP-0002204-2012


BEFORE: MUNDY, J., OLSON, J., and STRASSBURGER, J.*

MEMORANDUM BY MUNDY, J.:                             FILED MARCH 15, 2016


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S12015-16


       Appellant, T.D.W.-J. (Mother), appeals from the April 14, 2015 decrees

involuntarily terminating her parental rights to her minor daughter, P.J.W.P.,

born in May 2012, and to her minor son, J.T.Q.-W., born in December 2009

(collectively, the Children).1       Mother’s notices of appeal also purportedly

challenge the orders changing the Children’s permanency goals to adoption.

After careful review, we affirm.

       The trial court summarized the factual and procedural history of this

matter as follows.

              On     December   20,  2009,    [the   Philadelphia
              Department of Human Services (DHS)] received a
              General Protective Services (GPS) report alleging
              that [Mother] and child [J.T.Q.-W.] had tested
              positive for marijuana at [J.T.Q.-W.’s] birth at
              Temple University Hospital (TUH).    [M]other had
              admitted to smoking marijuana during her
              pregnancy.    Furthermore, [M]other declined to
              accept Child Abuse and Prevention and Treatment
              Act (CAPTA) services. The report was substantiated
              by DHS.

              DHS provided In-Home Protective Services (IHPS)
              for the family through Tabor Children’s Services from
              January 13, 2010 until February 24, 2010.

              On May 17, 2012, DHS received a second GPS report
              alleging that [M]other tested positive for marijuana
              at [P.J.W.P.’s] birth at [TUH]. The child, [P.J.W.P.],
              had not yet been tested. [M]other admitted to using
              marijuana during this pregnancy.            Moreover,
____________________________________________


1
   The trial court also entered separate decrees terminating the parental
rights of P.J.W.P.’s father, T.Q., and terminating the parental rights of the
unknown father of J.T.Q.-W. Neither T.Q. nor J.T.Q.-W.’s father are parties
to the instant appeal.



                                           -2-
J-S12015-16


          [M]other was referred to CAPTA, however, she
          declined services. The report was substantiated.
          DHS subsequently implemented IHPS in the family’s
          home through Tabor.

          On July 1, 2012, DHS and IHPS visited the family’s
          home. A [s]afety plan was developed which stated
          that [M]other was to enroll in [a] drug treatment
          program, ensure that the [C]hildren attended all
          medical appointments[,] and she was to enroll in
          parenting classes. [M]other declined the treatment
          program offered by DHS stating she would find her
          own program.

          On August 2, 2012, DHS learned that [M]other had
          moved to a new location which DHS deemed
          inappropriate for the [C]hildren. DHS transported
          the family to the home of a family friend. On or
          about August 31, 2012[,] the family friend evicted
          the family because [M]other was absent from the
          home during the night. Furthermore, [M]other was
          allowing strangers into the home and was being
          disrespectful to the family friend.

          On September 4, 2012,    DHS learned that [M]other
          was not receiving drug   treatment and had missed
          two parenting classes.    [M]other and her children
          were residing with the   paternal grandmother, Ms.
          [P.]

          On October 16, 2012, a counselor at The Wedge
          Medical Center, a treatment facility, informed DHS
          that [M]other had attended an intake appointment
          on October 9, 2012. Subsequently, [M]other never
          returned to the facility for treatment.

          On November 16, 2012, DHS visited the family and
          Ms. [P.] at Ms. [P.’s] home. Ms. [P.] stated that she
          had evicted [M]other on November 10, 2012. Ms.
          [P.] kept [P.J.W.P.] and [M]other took [J.T.Q.-W.]
          with her to an unknown location. [M]other agreed to
          enter the shelter system.




                                  -3-
J-S12015-16


          On November 16, 2012, [M]other and [J.T.Q.-W.]
          were accepted into a shelter.      Subsequently,
          [M]other was evicted from the shelter due to her
          poor attitude and behavior. [M]other returned to
          Ms. [P.’s] home.

          On December 10, 2012, DHS filed a dependency
          petition on behalf of [P.J.W.P.] and [J.T.Q.-W.].

          On February 12, 2013, an adjudicatory hearing was
          held before the Honorable Jonathan Q. Irvine. Judge
          Irvine adjudicated the [C]hildren, [P.J.W.P.] and
          [J.T.Q.-W.,] dependent and ordered DHS supervision
          in the home. The [C]hildren remained in the care of
          [M]other.

          On May 20, 2013, DHS held a Family Service Plan
          (FSP) meeting. The parental objectives for [M]other
          included: 1) ensure that all the needs of the
          [C]hildren were being met, 2) obtain appropriate
          housing, and 3) complete drug and alcohol
          treatment.   [M]other did not participate in the
          meeting.

          On July 10, 2013, a permanency review hearing was
          held before the Honorable Jonathan Q. Irvine. Judge
          Irvine discharged DHS supervision and committed
          the [C]hildren to DHS. The [c]ourt found [M]other
          had not been cooperative with DHS and IHPS.
          [M]other missed a total of ten early intervention
          evaluations.   The [trial c]ourt ordered that the
          [C]hildren [] be placed in the care and custody of
          DHS. Furthermore, the [trial c]ourt issued a stay
          away order against [M]other on behalf of paternal
          grandmother, Ms. [P.].

          On July 10, 2013, [P.J.W.P.] was placed with her
          paternal grandmother. The sibling, [J.T.Q.-W.], was
          placed in foster care through the Bethanna Agency.

          On July 15, 2013, DHS referred [M]other to the
          Achieving Reunification Center (ARC) program for
          adult education, mental health treatment, anger


                                 -4-
J-S12015-16


            management, housing, employment,           substance
            abuse treatment[,] and job training.

            On September 12, 2013, [M]other was arrested for
            felony [c]riminal [t]respass, simple assault[,] and
            related charges[.]

            On October 9, 2013, at a permanency review hearing
            before Judge Irvine, it was reported that [M]other
            was incarcerated at the Riverside Correctional
            Facility.   She remained incarcerated until July,
            2014[,] at which time she pled guilty to the charges
            from September 12, 2013. [M]other was sentenced
            to eleven and one[-]half to twenty[-]three months
            incarceration with immediate parole and three
            consecutive years reporting probation.

            On July 7, 2014, a [FSP] meeting was held.
            [M]other’s FSP objectives were: 1) maintain
            visitation and contact with the [C]hildren, 2) to meet
            regularly with the agency social worker and to follow
            through with Individual Service Plan (ISP) objectives.

            The matter was listed on a regular basis before
            judges of the Philadelphia Court of Common Pleas –
            Family Court Division – Juvenile Branch pursuant to
            section 6351 of the Juvenile Act, 42 Pa.C.S.A.
            §6351, and evaluated for the purpose of determining
            or reviewing the permanency plan of the [Children].

            In subsequent hearings, the [Permanency Review
            Orders] reflect the [trial c]ourt’s review and
            disposition as a result of evidence presented
            addressing and primarily with the goal of finalizing
            the permanency plan.

            On February 23, 2015, [M]other was found to be in
            violation of her parole and was sentenced to three to
            twenty-three     months confinement      and three
            consecutive years of probation.        She remains
            incarcerated.

Trial Court Opinion, 6/19/15, at 1-3.


                                    -5-
J-S12015-16


       On March 30, 2015, DHS filed petitions to involuntarily terminate

Mother’s parental rights to the Children, as well as petitions to change the

Children’s permanency goals to adoption.         A termination and goal change

hearing was held on April 14, 2015. Following the hearing, the trial court

entered decrees terminating Mother’s parental rights and orders changing

the Children’s permanency goals. Mother timely filed notices of appeal on

May 13, 2015, along with concise statements of errors complained of on

appeal.2

       On appeal, Mother raises the following issues for our review.

              1. Did [DHS] sustain the burden that [M]other’s
              rights should be terminated when there was
              evidence that [M]other had been actively working
              towards completing her permanency goals?

              2. Was there [] sufficient evidence presented to
              establish that it was in the best interest of the
              [C]hildren to terminate [M]other’s parental rights?



____________________________________________


2
   Mother filed one notice of appeal and concise statement of errors
complained of on appeal per child, each of which included the docket
numbers for both the change of goal and termination matters. We note that
it was improper for Mother to file a single notice of appeal as to each child,
rather than filing a notice of appeal as to each termination decree and goal
change order. See Pa.R.A.P. 341, Note (“[w]here, however, one or more
orders resolves issues arising on more than one docket or relating to more
than one judgment, separate notices of appeal must be filed.”). However,
as there is no dispute Mother’s notices of appeal were timely filed, we
decline to quash Mother’s appeal. See id. at 902 (stating, “[f]ailure of an
appellant to take any step other than the timely filing of a notice of appeal
does not affect the validity of the appeal[]”).



                                           -6-
J-S12015-16


Mother’s Brief at 4.3

       We consider Mother’s claims mindful of our well-settled standard of

review.

              The standard of review in termination of parental
              rights cases requires appellate courts to accept the
              findings of fact and credibility determinations of the
              trial court if they are supported by the record. If the
              factual findings are supported, appellate courts
              review to determine if the trial court made an error
              of law or abused its discretion. A decision may be
              reversed for an abuse of discretion only upon
              demonstration       of   manifest      unreasonableness,
              partiality, prejudice, bias, or ill-will. The trial court’s
              decision, however, should not be reversed merely
              because the record would support a different result.
              We have previously emphasized our deference to
              trial courts that often have first-hand observations of
              the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.
____________________________________________


3
  While Mother purports to appeal from the orders changing the Children’s
permanency goals to adoption, her brief on appeal contains no substantive
discussion of any issue pertaining to these orders. Accordingly, Mother has
failed to preserve any challenge to the goal change orders for our review,
and we address only the decrees terminating Mother’s parental rights. See
In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (stating, “[w]here an
appellate brief fails to provide any discussion of a claim with citation to
relevant authority or fails to develop the issue in any other meaningful
fashion capable of review, that claim is waived[]”), appeal denied, 24 A.3d
364 (Pa. 2011), quoting In re A.C., 991 A.2d 884, 897 (Pa. Super. 2010).



                                           -7-
J-S12015-16


            Initially, the focus is on the conduct of the parent.
            The party seeking termination must prove by clear
            and convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1) (2), (5), (8), and (b). We need only agree

with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

we analyze the court’s decision to terminate under Sections 2511(a)(2) and

(b), which provide as follows.

            § 2511. Grounds for involuntary termination

            (a) General rule.--The rights of a parent in regard
            to a child may be terminated after a petition filed on
            any of the following grounds:

                                      …

                  (2) The repeated and continued incapacity,
                  abuse, neglect or refusal of the parent has
                  caused the child to be without essential
                  parental care, control or subsistence necessary

                                    -8-
J-S12015-16


                  for his physical or mental well-being and the
                  conditions and causes of the incapacity, abuse,
                  neglect or refusal cannot or will not be
                  remedied by the parent.

                                       …

            (b)     Other    considerations.--The       court     in
            terminating the rights of a parent shall give primary
            consideration to the developmental, physical and
            emotional needs and welfare of the child. The rights
            of a parent shall not be terminated solely on the
            basis of environmental factors such as inadequate
            housing, furnishings, income, clothing and medical
            care if found to be beyond the control of the parent.
            With respect to any petition filed pursuant to
            subsection (a)(1), (6) or (8), the court shall not
            consider any efforts by the parent to remedy the
            conditions described therein which are first initiated
            subsequent to the giving of notice of the filing of the
            petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2). “The

grounds for termination due to parental incapacity that cannot be remedied

are not limited to affirmative misconduct.     To the contrary, those grounds

may include acts of refusal as well as incapacity to perform parental duties.”

In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations omitted). “[A]

parent’s incarceration is relevant to the section (a)(2) analysis and,

depending on the circumstances of the case, it may be dispositive of a

parent’s ability to provide the ‘essential parental care, control or subsistence’




                                      -9-
J-S12015-16


that the section contemplates.” In re A.D., 93 A.3d 888, 897 (Pa. Super.

2014), quoting 23 Pa.C.S.A. § 2511(a)(2).

      Instantly, the trial court found that Mother’s repeated and continued

incapacity, abuse, neglect, or refusal has caused the Children to be without

essential parental care, control, or subsistence necessary for their physical

or mental well-being, and that the conditions and causes of Mother’s

incapacity, abuse, neglect, or refusal cannot, or will not, be remedied. Trial

Court Opinion, 6/19/15, at 5, 7. The trial court emphasized Mother’s failure

to comply with her FSP objectives, her frequent incarcerations, and her

failure to maintain contact with the Children while incarcerated. Id. at 4-5,

7.   Mother argues that the trial court abused its discretion by terminating

her parental rights, because she had been making progress with respect to

her FSP objectives prior to being incarcerated in October 2014.      Mother’s

Brief at 15-16, 18-19. Mother asserts that when she was not incarcerated

she was consistently visiting the Children. Id. at 15.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by involuntarily terminating

Mother’s parental rights to the Children.    During the termination and goal

change hearing, DHS presented the testimony of Community Umbrella

Agency case manager, Tolani Matthews. Ms. Matthews testified that she has

been assigned to this matter since July 2014. N.T., 4/14/15, at 3-4. Mother

was incarcerated at the time Ms. Matthews was assigned to the case, but


                                    - 10 -
J-S12015-16


she was released later that month. Id. at 7. Mother called Ms. Matthews

shortly after being released, and Ms. Matthews was able to meet with Mother

and discuss her FSP objectives.    Id. at 7-8. Ms. Matthews explained that

Mother’s objectives included visiting with the Children, complying with her

probation, and attending ARC for “housing, employment, anger management

and also to have her dual diagnosis screen that was [c]ourt ordered, and the

CEU referral that was [c]ourt order[ed].” Id. at 8.

      Ms. Matthews further testified that Mother was incarcerated for a

second time in October 2014.      Id. at 7-8.   Prior to her second period of

incarceration, Mother attended ARC “for her classes and her anger

management but it was inconsistent.”         Id. at 10.     Specifically, Mother

attended two of four housing classes, and three of five anger management

classes. Id. at 25. Mother failed to appear for the initial intake with respect

to her employment classes, and she did not complete a drug and alcohol or

dual diagnosis assessment.      Id. at 10, 15, 25.        Mother did, however,

consistently attend her biweekly visits with the Children during this time.

Id. at 10-11, 13.

      Ms. Matthews explained that Mother was released from her second

period of incarceration in January 2015.     Id. at 10.   Mother called shortly

after her release to request visits with the Children. Id. at 14. As explained

by Ms. Matthews, “we were playing phone tag, and then the numbers I had

for her were no longer working.” Id. Mother was incarcerated a third time


                                    - 11 -
J-S12015-16


in February 2015. Id. at 26, 28. Mother has never provided Ms. Matthews

with   information     indicating    that      she   completed   any   programs   while

incarcerated.    Id. at 15.     To the knowledge of Ms. Matthews, Mother has

never sent cards or letters to the Children while incarcerated.             Id. at 22.

However, Mother made an unknown number of phone calls to P.J.W.P.’s

foster mother and spoke with P.J.W.P. Id. at 20-21.

       Mother testified that she attempted to complete her FSP objectives

prior to being incarcerated in October 2014. Id. at 31. Mother stated that

she was attending anger management classes and that she interviewed for

various retail jobs.      Id. at 32.        Concerning her lack of housing, Mother

explained that she briefly stayed at a shelter, but that her probation officer

told her that she had to leave. Id. at 31. Mother also indicated that she

completed a “FIR” evaluation in October 2014.4 Id. Mother anticipated that

she would be released from incarceration once “FIR” was able to locate a

suitable drug and alcohol program for her, which could take “up to 3 to 8

weeks ….” Id. at 38.

       Accordingly, the record supports the conclusion of the trial court that

Mother is incapable of providing the Children with essential parental care,

control, or subsistence necessary for the Children’s physical or mental well-

being. Moreover, Mother cannot, or will not, remedy her parental incapacity.
____________________________________________


4
  While not explained during the hearing, it appears that “FIR” refers to
Philadelphia’s Forensic Intensive Recovery program.



                                            - 12 -
J-S12015-16


Since the Children were placed in foster care, Mother has been incarcerated

three times.   Mother remained incarcerated at the time of the termination

and goal change hearing, and it was unclear when Mother would be

released.   Mother has failed to complete her FSP objectives, and she is

nowhere near being able to care for either of the Children.          In addition,

Mother has made only a minimal effort to maintain a relationship with the

Children during her periods of incarceration. It appears that Mother made

no attempt to contact J.T.Q.-W. during this time.           While Mother made an

unknown number of phone calls to P.J.W.P., she did not send cards or letters

to either child. Accordingly, Mother’s first issue fails.

      We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b). We have

discussed our analysis under Section 2511(b) as follows.

            Section 2511(b) focuses on whether termination of
            parental rights would best serve the developmental,
            physical, and emotional needs and welfare of the
            child. As this Court has explained, Section 2511(b)
            does not explicitly require a bonding analysis and the
            term ‘bond’ is not defined in the Adoption Act. Case
            law, however, provides that analysis of the emotional
            bond, if any, between parent and child is a factor to
            be considered as part of our analysis.        While a
            parent’s emotional bond with his or her child is a
            major aspect of the subsection 2511(b) best-interest
            analysis, it is nonetheless only one of many factors
            to be considered by the court when determining
            what is in the best interest of the child.

                   [I]n addition to a bond examination, the trial
                   court can equally emphasize the safety needs
                   of the child, and should also consider the

                                      - 13 -
J-S12015-16


                    intangibles, such as the love, comfort, security,
                    and stability the child might have with the
                    foster parent. Additionally, this Court stated
                    that the trial court should consider the
                    importance of continuity of relationships and
                    whether any existing parent-child bond can be
                    severed without detrimental effects on the
                    child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).

      Here, the trial court determined that it would best serve the needs and

welfare of the Children to terminate Mother’s parental rights.          Trial Court

Opinion, 6/19/15, at 7.      The trial court found that the Children have no

parent/child bond with Mother. Id. at 6. The trial court also emphasized

the Children’s bond with their respective foster parents and found that it

would be harmful to the Children to be removed from their current

placements.   Id.     Mother argues that the testimony of Ms. Matthews was

inadequate to establish that there is no bond between Mother and the

Children and that the Children will not be harmed by terminating her

parental rights. Mother’s Brief at 21. Mother notes that Ms. Matthews only

observed Mother interact with the Children on a few occasions and that the

trial court did not have the benefit of a bonding evaluation. Id.

      We again discern no abuse of discretion. Ms. Matthews testified that

she attended Mother’s visits with the Children prior to her second

incarceration in October 2014.       N.T., 4/14/15, at 11.      With respect to

                                      - 14 -
J-S12015-16


P.J.W.P., Ms. Matthews observed that she displayed “no attachment” to

Mother during the visits.          Id. at 12.      With respect to J.T.Q.-W., Ms.

Matthews stated, “it was more as if like, a[n] aunt or a sibling, like, he knew

who she was, but it wasn’t a mother and son relationship.” Id. In contrast,

Ms. Matthews explained that P.J.W.P. has a strong bond with her foster

mother and that she refers to her as “mom.”5 Id. at 17. Similarly, J.T.Q.-

W. has a strong bond with his foster father, and refers to his foster father as

“dad.” Id. at 20. Ms. Matthews opined that neither child would be harmed

if Mother’s parental rights were terminated, but that both of the Children

would suffer harm if they were removed from their current pre-adoptive

placements. Id. at 16-20.

       Mother testified that the Children were excited to see her during their

visits and that the Children love her and miss her. Id. at 33-38. Mother

insisted that the Children are bonded with her and that the Children would

be harmed if they were no longer able to see her.           Id. at 35-37. Mother

reported that she talks to P.J.W.P. on the phone and that “every time I talk

to her” P.J.W.P. asks Mother to “come over to my house, and come get me

….” Id. at 37.

       Upon review, we conclude the record supports the trial court’s finding

that it would best serve the Children’s needs and welfare to terminate
____________________________________________


5
 As noted in the trial court’s summary of facts, P.J.W.P.’s foster mother is
her paternal grandmother, “Ms. [P.]” Trial Court Opinion, 6/19/15, at 3.



                                          - 15 -
J-S12015-16


Mother’s parental rights.   At the time of the termination and goal change

hearing, the Children had been in foster care for over a year and a half. The

Children are bonded with their respective foster parents, and it is clear that

Mother will not be able to resume performing parental duties for the Children

at any time in the foreseeable future.        In addition, the court was free to

accept the testimony of Ms. Matthews that the Children do not have a

parent/child bond with Mother and that the Children would not be harmed if

Mother’s parental rights were terminated. While Mother emphasizes that the

trial court did not have the benefit of a bonding evaluation, it is well-settled

that courts in termination proceedings are “not required by statute or

precedent to order a formal bonding evaluation be performed by an expert.”

In re K.K.R.-S., 958 A.2d 529, 534 (Pa. Super. 2008) (citation omitted).

Further, while Mother notes that Ms. Matthews observed her interactions

with the Children on only a few occasions, it was Mother’s frequent

incarcerations that prevented Ms. Matthews from observing Mother with the

Children more often. To the extent the Children retain some attachment to

Mother, it is clear that this attachment is outweighed by Mother’s parental

incapacity and by the Children’s need for permanence and stability.         See

C.D.R., supra at 1220 (concluding that the appellant mother’s bond with

C.D.R was outweighed by the mother’s “repeated failure to remedy her

parental incapacity” and by C.D.R.’s need for permanence and stability).




                                     - 16 -
J-S12015-16


     Based on the foregoing, we conclude that the trial court did not abuse

its discretion by involuntarily terminating Mother’s parental rights.   See

T.S.M., supra.     In addition, we conclude that Mother has waived any

challenge to the orders changing the Children’s permanency goals to

adoption.   Accordingly, the trial court’s April 14, 2015 orders and decrees

are affirmed.

     Decrees affirmed. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/2016




                                   - 17 -